Cole, J.
1. Corporationmitnicipal: taxation of out-lots, The question presented in this case for our determination, is as to the right of the city of Dubuque to tax, for ordinary municipal purposes, the ^ , _ J , 1 1 i south, two-thirds of mineral lot lol, contamine: 7 ° about forty-seven and a half acres, and mineral J lot 146, containing about nineteen and a half acres. ■ These lots are shown by the map of Dubuque, *145prepared, by James Potter, and which is in evidence in the cause, to be situated in the south-western portion of the new corporate limits of the city. Neither of these mineral lots have been laid off into city lots, and they are used for agricultural and mineral purposes.
The question as to the power and right of a city to tax such real estate within its corporate limits, as well as the rule by which the liability to taxation will be determined, has been declared and recognized by this court in the following cases, to wit: Morford v. Unger, 8 Iowa, 82; Langworthy v. The City of Dubuque, 13 Id., 86; Langworthy v. The City of Dubuque, 16 Id., 271; Fulton v. The City of Davenport, 17 Id., 404; Buell v. Ball (City Marshal of Lyons), 20 Id., 282.
In view of the extended discussion of the question in these cases, it becomes unnecessary for us to do more than simply declare the class within which the lots in controversy fall. In our judgment the south, two-thirds of mineral lot 161 is justly liable to taxation for general municipal purposes. Some of the facts, as proven in the case, tending to show this liability, may be briefly stated. The whole lot lies upon, and the part in controversy near to, Julian avenue, one of the three principal streets or avenues of the city, 'which has been much worked upon and improved; it has open traveled streets on both the east and west sides or ends of it; it adjoins on the west the plat of West Dubuque, which contains a population variously estimated from two to four hundred, although • none'of the lots in West Dubuque adjoining or immediately west of this, save perhaps one, are built upon, it has aTecent addition, or city lots laid off and sold on its south; it has a “ saloon ” situated on it (though on the north one-third not now in cotroversy), in full, if not sue-' eessful operation. There are other facts, of course, but which we need not here state. Being thus surrounded, *146it must receive current benefits from the improvements and expenditures made by the city, as well as a permanent increase in value, and it should therefore share in the burdens.
2 _wlien not hable. As to the mineral lot, 146, it is not now, in our judgment, justly liable to taxation for general municipal purposes. There is no controversy but that it .¡g taxation for road and school purposes proper. This lot is not situated upon any principal street or avenue of the city; it is hardly accessible at all from the direction of, and certainly not by any street leading to, the business part of the city; it has-no additions or city improvements near itj and for a considerable distance in every direction from it the lands are exclusively used for agricultural and mineral purposes; it is not to any perceptible degree benefited by the current expenditures for ordinary municipal purposes, and ought not, therefore, to contribute to them.
As a matter of course, our judgment is based upon the facts as they now exist. A broad street or avenue is said to be projected by the city, and has already been surveyed through this lot, and perhaps other matters of improvement tending materially to the current benefit of this lot may be executed in the early future. "Whenever such improvements shall be made as to render the lot justly liable to taxation for ordinary municipal purposes, the injunction against such taxation will, on proper application and showing, be dissolved.
Reversed.